El Juez Presidente Señor del Turo,
emitió la opinión del tribnnal.
Charles E. Lawton solicitó de esta corte la expedición de un auto de mandamus. Se le ordenó que notificara su petir ción a la parte que pudiera ser afectada por el procedimiento y se señaló el 7 de julio actual para oír tanto al peticionario como a la dicha otra parte. Ambos comparecieron el díá señalado, por medio de sus abogados, e informaron oral-mente. Luego presentaron alegatos en apoyo de sus resr pectivas pretensiones.
Los hechos, en resumen, son así: Dictada sentencia por esta Corte Suprema en la apelación establecida’ en el pleito *454seguido por Charles E. Lawton contra Vicente Rodríguez, ordenando al Secretario de la Corte de Distrito de San Juan que expidiera cierto auto de injunction perentorio contra Rafael Carrión, éste apeló para ante la Corte de Circuito de Apelaciones del Primer Circuito que confirmó en todas sus partes la sentencia recurrida. El mandato de la Corte de Circuito fue recibido y está archivado en esta Corte Suprema.
Así las cosas, Rafael Carrión presentó una demanda en la Corte de Distrito de San Juan contra Charles E. Lawton sobre “reformación de contrato y nulidad de sentencia,” y al propio tiempo archivó una solicitud de aseguramiento de sentencia, invocando el inciso H de la sección 2 de la Ley para asegurar la efectividad de sentencias de marzo 1, 1902, y la corte, inmediatamente, sin oír al demandado y previa prestación de una fianza de tres mil dólares por el deman-dante, decretó el aseguramiento, consistente en la paraliza-ción de la ejecución de la sentencia dictada en el pleito de Lawton contra Rodríguez de que se ha hecho mérito.
Lawton pidió al secretario de la corte de distrito que eje-cutara la sentencia que había obtenido a su favor y el secre-tario se negó basándose en la orden de aseguramiento. Law-ton solicitó entonces este auto de mandamus dirigido contra el secretario.
La parte contraria, o sea Carrión, al oponerse a la expe-dición del auto, levantó la siguiente cuestión previa:
“Porque diclia petición es prematura, toda vez que según resulta de la moción sobre retención de mandato radicada por el mismo pe-ticionario, la sentencia pa.ra cuya ejecución se 'solicita el auto de mandamus no ha sido enviada a la Corte de Distrito de la cual es Secre-tario el demandado.”
Tiene razón la parte contraria. No sólo no se envió la sentencia a la corte de distrito para ser ejecutada, si que se ha pedido la corrección de dicha sentencia para ajustarla a la opinión en que se'funda.
Siendo ello así, nada está ante el secretario y su negativa *455no puede ser tomada en consideración. La expedición del-auto es, en tal virtud, claramente prematura, y debe negarse sin entrar a considerar los motivos en que la petición se basa.